Syllabus by
MATTHIAS, J.
NEGLIGENCE
(370 J2) Receipt of full compensation from one of several persons whose concurrent acts of negligence are the basis of a suit for damages for personal injury releases all.
TRIAL
(590 Jm) Where, in an action to recover damages for personal injury claimed to have been caused by concurrent negligent acts of two defendants the amount of damages sustained'is determined by the jury and a judgment rendered thereon against one defendant, the other being granted a new trial, the payment of such amount and the rec.eipt thereof by the plaintiff, releases both defendants.
Marshall, CJ, Kinkade, Robinson, Jones, Day and Allen, JJ, concur.